UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                     _______________________

                         Summary Calendar
                           No. 02-30280
                     _______________________

                       CLAUDELL A. LANDRY,
                                               Plaintiff-Appellant,

                             versus

               HOWARD ZERANGUE, SR, Individually
            and in his official capacity as Sheriff,
    St Landry Parish; SHERIFF’S DEPARTMENT ST LANDRY PARISH,

                                               Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                             00-CV-1510
_________________________________________________________________
                          October 28, 2002


Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

          Plaintiff Claudell Landry appeals the district court’s

grant of summary judgment in favor of Defendant Howard Zerangue,

Sr. on Landry’s Americans with Disabilites Act and Title VII sex




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
discrimination claims.1              Landry appeals on two grounds: (1) the

district court erred in granting summary judgment without hearing

oral arguments from Landry’s counsel and (2) there are genuine

issues of material fact that preclude summary judgment in favor of

Zerangue.        Finding no reversible error in the judgment, we AFFIRM.

                 Landry first argues that the district court committed

reversible error by entering summary judgment in favor of Zerangue

prior to the purported hearing date.                Specifically, Landry argues

that       the   court   moved   the    hearing     date    on   her   opposition    to

Zerangue’s motion for summary judgment from January 17, 2002 to

February 14, 2002 without sufficient notice as required under the

district court’s local rules and that the district court erred in

granting summary judgment at the January 17 hearing without having

heard oral arguments from Landry’s counsel.

                 We find Landry’s argument to be without merit.                     The

record plainly           indicates     that   the   court    set   the   hearing    for

Zerangue’s summary judgment motion on January 17, 2002 and that the

hearing set for February 14, 2002 was on Landry’s cross-motion for

summary judgment. Landry argues that a January 15th amended notice

changed the hearing on Landry’s opposition to Zerangue’s motion


       1
      Defendant Sheriff’s Department St. Landry’s Parish was
dismissed by the district court because Landry failed to serve the
Sheriff’s Department within 90 days of the institution of the case.
Landry did not appeal this ruling. Additionally, Landry does not
appeal the dismissal of her state law claims.

                                              2
from January 17th to February 14th.              The January 15th notice,

however,    clearly   refers   to    Landry’s    cross-motion     for   summary

judgment.    It does not refer to Zerangue’s summary judgment motion

or Landry’s opposition.        Thus, Landry’s argument that Zerangue’s

motion was granted without proper notice to Landry is without

merit.

            Furthermore,   the      district    court’s   grant   of    summary

judgment without Landry’s oral argument is not improper.                Courts

need not hold oral arguments on motions.              See Arkwright-Boston

Mfrs. Mut. Ins. Co. v. Aries Marine Corp., 932 F.2d 442, 445 (5th

Cir. 1991) (recognizing district court’s power to grant summary

judgment sua sponte provided proper notice is given).                    Landry

received sufficient notice as to when the motion would be heard and

taken under advisement by the court’s notice dated December 10,

2001.    Landry filed her brief in opposition to Zerangue’s motion

for summary judgment on December 17, 2001.                Thus, the district

court did not err in granting summary judgment for Zerangue despite

the failure of Landry’s counsel to appear for the hearing.

            In any event, any error in this case is harmless.             After

the district court granted summary judgment Landry filed a “Motion

to Vacate the Judgment and/or New Trial and (Alternatively) Request

for Oral Argument and Written Reasons for Judgment.”                The court

denied this motion, except with respect to the request for written



                                       3
reasons.     Since Landry had an opportunity to provide additional

evidence and arguments after the court’s grant of summary judgment,

any error by the court is harmless.                         See Winters v. Diamond

Shamrock Chem. Co., 149 F.3d 387, 402 (5th Cir. 1998).

             We review the district court's grant of summary judgment

de novo. Morris v. Covan World Wide Moving, Inc., 144 F.3d 377, 380

(5th Cir. 1998); Fed. R. Civ. P. 56(c). At the summary judgment

stage,   a   court   may     not     weigh       the   evidence   or    evaluate    the

credibility of witnesses, and all justifiable inferences will be

made in the nonmoving party's favor. Id. (citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S. Ct. 2505, 2513-14,

91 L. Ed. 2d 202 (1986)).            This burden is not satisfied with some

metaphysical    doubt      as   to    the        material    facts,    by   conclusory

allegations, by unsubstantiated assertions, or by only a scintilla

of evidence.     Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th

Cir. 1994)(en banc).

             The ADA prohibits discrimination "against a qualified

individual with a disability because of the disability of such

individual in regard to job application procedures, the hiring,

advancement, or discharge of employees, employee compensation, job

training,     and    other      terms,       conditions,       and     privileges   of

employment." 42 U.S.C. § 12112(a).                 As a threshold requirement in

an ADA claim, the plaintiff must, of course, establish that she has



                                             4
a disability.   De la Torres v. Bolger, 781 F.2d 1134, 1136 (5th

Cir.1986). The ADA defines a disability as follows: (A) a physical

or mental impairment that substantially limits one or more of the

major life activities of such individual; (B) a record of such an

impairment; or (C) being regarded as having such an impairment. 42

U.S.C. § 12102(2).

           Landry did not produce any evidence to support her claim

that she is disabled within the meaning of the ADA.2           Landry has

not identified what major life activities she believes are limited

by her cervical neuropathy.    Landry points to the opinion of Dr.

Calvin White, her treating physician, that she could not perform

the job tasks assigned to her position at the communications desk

and that she should be placed on an indefinite medical leave.           The

treating   physician’s   opinion   is   no   more   specific   than   this.

Additionally, Dr. White, in his deposition testimony that is in the

record, did not identify any major life activity which Landry could

not perform.    As a matter of law, the inability to perform a

particular job does not constitute an substantial limitation to

working.    Sherrod v. American Airlines, 132 F.3d 1112, 1120 (5th

     2
      Landry in her opening brief does not provide any citations to
the record at all, let alone any cites identifying any evidence
that raises an issue of material fact. The facts addressed here
are found in Landry’s reply brief (although lacking citation to the
record) and by the Court’s review of the record. The Court would
observe that Landry’s failure to support her brief with citations
to the record and to the relevant case law violates Fed. R. App. P.
28(a)(6) and 5th Cir. R. 28.2.3

                                   5
Cir. 1998).      Thus, Landry failed to raise an issue of material fact

as to whether she is disabled within the terms of the ADA.

            Furthermore,      to    recover    under    the   ADA,   Landry   must

establish that she is a “qualified individual.”                      42 U.S.C. §

12111(8).     To be a qualified individual, Landry must show she can

perform the essential functions of the employment position that

such individual holds or desires, with or without reasonable

accommodation.      Rogers v. Int’l Marine Terminals, 87 F.3d 755, 759

(5th Cir. 1996).         Landry did not produce any evidence that she

could perform her job with or without reasonable accommodation.

            The district court held that Landry did not raise a

genuine issue of material fact that she was disabled or that she is

a qualified individual under the ADA.             Upon review of the record,

we agree.        Landry failed to produce any evidence that she is

substantially limited from any major life activity

            Landry also brings a claim under Title VII of the Civil

Rights Act of 1964 alleging disparity in pay and treatment on

account of Landry’s sex.           To establish a Title VII discrimination

claim Landry must establish that 1) she was a member of a protected

class, (2) she was qualified for the position she lost, (3) she

suffered    an    adverse    employment       action,   and   (4)    that   others

similarly     situated      were   more   favorably     treated.       Urbano   v.

Continental Airlines, 138 F.3d 204, 205 (5th Cir. 1998).



                                          6
              If Landry establishes her prima facie case, Zerangue has

the    opportunity      to    rebut   the   inference    of    discrimination       by

producing a legitimate, non-discriminatory business justification

for    the    action    under    the    McDonnell-Douglas           burden    shifting

approach.      Lacy v. Sitel Corp., 227 F.3d 290, 293 (5th Cir. 2000)

(citing McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-05, 93

S. Ct. 1817, 36 L. Ed. 2d 668 (1973)).             To avoid summary judgment,

Landry must show that the evidence creates (1) a fact issue

regarding whether each of the employer's stated reasons was what

actually motivated it and (2) a reasonable inference that sex was

a determinative factor in the actions of which plaintiff complains.

Lawrence v. University of Texas Medical Branch at Galveston, 163

F.3d   309,    312     (5th   Cir.    1999).     The   plaintiff       must    proffer

“substantial” evidence to establish the prima facie case and to

rebut the employer's reasons must be "substantial.                   Id.     On appeal,

Landry provides no citations to the record of any evidence that

raises an issue of material fact.               Nor does this court find any.

Thus, we agree with the trial court in its grant of summary

judgment on the Title VII claim.

              Landry also appeals the court’s taxing costs against her.

Landry again      provides      no    citation   to    any    law    supporting    her

argument.       We do not find any error in the district court’s

decision to tax costs.



                                            7
                        III.   CONCLUSION

          Because we find no reversible error in the district

court’s decision to grant of summary judgment, the judgment of the

district court is AFFIRMED.




                                8